ALLOWANCE
The after-final amendment filed 1/21/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-8, 10, 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting device or lamp having two or more operating modes, the lighting device or lamp comprising: a housing having one or more light emitting diode (LED) packages mounted therein, at least a portion of the one or more LED packages being distributed in a ring arrangement; at least one secondary optic disc comprising a plurality of secondary optical elements, the plurality of secondary optical elements comprising at least two types of secondary optical elements, wherein at least a portion of the plurality of secondary optical elements are distributed in a ring arrangement in an alternating pattern; a communications interface configured to receive an operating mode request from a wired or wireless remote switch, the operating mode request comprising an indication of a user-selected operating mode; a mechanical interface configured for adjusting the two or more operating modes; and a processing element configured to: responsive to processing the operating mode request, determine (a) a current position of the mechanical interface and (b) a goal position of the mechanical interface corresponding to the user-selected operating mode, wherein the current position and the goal position each refer to a respective one of at least two predefined positions, and drive the mechanical interface from the current position to the goal position to cause rotation of the secondary optic disc to align one or more secondary optical elements corresponding to the user-selected operating mode with the LED packages, wherein: an claim 1; 
A lighting device or lamp having two or more operating modes, the lighting device or lamp comprising: a housing having one or more light engines mounted therein, at least a portion of the one or more light engines being distributed in a ring arrangement; at least one secondary optic disc comprising a plurality of secondary optical elements, the secondary optical elements comprising two or more types of secondary optical elements, at least a portion of the plurality of secondary optical elements being distributed in an alternating pattern in a ring arrangement; a mechanical interface configured for adjusting the two or more operating modes; and a processing element configured to: detect a toggling of an interactive element of a remote switch; 5 of 10 LEGAL02/413 16670v2Appl. No. 16/936,658 Response dated January 21, 2022 responsive to detecting, drive the mechanical interface from a current position of the mechanical interface to an adjacent position of the mechanical interface to cause rotation of the secondary optic disc from a first disc position of at least two predefined positions and corresponding to a current operating mode of the two or more operating modes to an adjacent disc position of the at least two predefined positions and corresponding to an adjacent operating claim 18; 
A lighting device or lamp having two or more operating modes, the lighting device or lamp comprising: a housing having one or more light emitting diode (LED) packages mounted therein, at least a portion of the one or more LED packages being distributed in a ring arrangement; 6 of 10 LEGAL02/413 16670v2Appl. No. 16/936,658 Response dated January 21, 2022 at least one secondary optic disc, the at least one secondary optic disc (a) is mounted to the housing so that the secondary optic disc is selectively rotatable with respect to the housing and (b) comprises a plurality of secondary optical elements, the plurality of secondary optical elements comprising at least two types of secondary optical elements, wherein at least a portion of the plurality of secondary optical elements are distributed in a ring arrangement in an alternating pattern; and a selector associated with the housing, the selector comprising two or claim 19; as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chien (US 2018/0119908), Zhang (US 2017/0241623), and Jorgensen (US 2017/0268748) disclose a similar rotating optical disk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875